Citation Nr: 1107287	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed hypertension.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  
He also served in the Naval Reserve until March 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the RO.

Although the Veteran withdrew the initial notice of disagreement 
(NOD) with regard to the denial of service connection for 
hypertension, he subsequently submitted a timely second NOD and 
perfected the appeal.

The Board remanded the case to the RO in November 2009 for 
additional development of the record.   


FINDINGS OF FACT

1.  The Veteran is not shown to have been manifested complaints 
or findings referable to hypertension during his period of active 
service or for several years thereafter.  

2.  The currently demonstrated hypertension is not shown to be 
due to an event or incident of the Veteran's period of active 
service or any period of active duty for training.  


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to 
a disease that was incurred in or aggravated by his period of 
active service or any period of active duty for training; nor may 
hypertension be presumed to have incurred in his active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May and September 2006 pre-decisional letters provided the 
Veteran with notice of VA's duties to notify and assist him in 
the development of his claim consistent with the laws and 
regulations outlined above.

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim, and the assistance that VA would provide to obtain 
information and evidence in support of his claim.  He was also 
given notice regarding disability ratings and effective dates of 
awards.

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Veteran was afforded a VA 
examination.



Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a Veteran's 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) 
(2010).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular disease (including 
hypertension), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 3 8 C.F.R. § 3.303(d).

The Veteran asserts that his hypertension had its onset during 
his military service.

The  service treatment records show that the Veteran's blood 
pressure was recorded as 132/88 in April 1975 and 134/60 in June 
1975; there was no diagnosis of hypertension noted.  The medical 
history reports also are negative for complaints or findings of 
hypertension.  

A Reserve medical examination in May 1976 noted a blood pressure 
reading of 138/88, and the associated medical history report was 
negative for hypertension.

A May 1979 examination noted a blood pressure reading of 138/88 
and reflects no history of hypertension in the medical history 
report.  

Similarly, a May 1982 examination noted  a blood pressure reading 
of 140/98, but a diagnosis of hypertension was not shown in 
connection with the examination or the medical history report.  

The medical history report of a March 1984 reenlistment 
examination was positive for hypertension.  The corresponding 
medical examination noted a blood pressure reading of 126/80.  

A May 1985 examination showed that the Veteran's blood pressure 
was 108/72, and there was a notation that the Veteran had 
hypertension that was controlled with medication.  The associated 
medical history report was also positive for hypertension and 
noted he had been on medication for 2 years.

Thereafter, medical history reports in May 1988 and 1989 
continued to reflect a diagnosis of hypertension.

The private treatment records dating from 2001 to 2006 continue 
to show a diagnosis and monitoring for the Veteran's 
hypertension.

In March 2010, the Veteran underwent a VA examination to 
determine the etiology of his hypertension.  The claims file was 
reviewed and a summary of the Veteran's history was noted.  He 
reported still being on medication for his hypertension.  The 
physician diagnosed essential hypertension and opined that it was 
not caused by or the result of service.  The onset was noted not 
have been in or within one year of service or otherwise to be 
related to the Veteran's service.  

The physician's rationale was that essential hypertension was not 
diagnosed during the period of active duty or in the first year 
thereafter.  There was nothing in the service treatment records 
to support a diagnosis of essential hypertension during that 
period of active service.  The earliest documented diagnosis 
appeared in 1985 and it referenced a possible date of 
hypertension to 1983.

In rendering a decision on a claim for service-connection, the 
Board has the responsibility of weighing the evidence, including 
the medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting data, 
and (3) set forth a reasoned medical explanation connecting the 
two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the VA examiner's opinion to be highly 
probative.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).

Since hypertension was not diagnosed in service or manifested to 
a compensable degree in the first postservice year, service 
connection for hypertension on the basis that it was diagnosed in 
service (and has persisted), or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Moreover, consistent with the opinion recently offered by the 
Veteran examiner, there is no evidentiary basis for linking the 
onset of the hypertension any event or incident of his active 
service or any period of active duty for training.  
Significantly, there is no competent evidence to the contrary.

There is no evidence supporting the Veteran's claim that his 
hypertension is related to service other than his own statements.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran's assertions alone are afforded no probative weight 
in the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence 
which establishes that the Veteran has medical expertise to offer 
an opinion regarding the etiology of his hypertension.

While the Veteran also served in the Reserve, service connection 
is not warranted for hypertension based on this service alone.  
Although the earliest diagnosis of hypertension was in his 
Reserve records, these findings were not shown to be related to 
an event or incident of a period of active duty for training.

Moreover, on the record, the Veteran is not found to have 
presented credible lay assertions sufficient to causally link the 
onset of the claimed hypertension to any period of active duty 
for training.  By law, service connection for hypertension also 
cannot be granted based on an injury sustained during a period of 
inactive duty training.  

Accordingly, on this record, the Board finds that service 
connection for hypertension is not warranted.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for hypertension is denied.


____________________________________________
STEPHEN L. L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


